Title: To John Adams from Benjamin Rush, 22 January 1789
From: Rush, Benjamin
To: Adams, John


          
            my dear friend,
            Philadelphia Jany 22nd. 1789.
          
          Your affectionate and instructing letter of Decemr 2nd: did not reach me ’till yesterday.— I embrace with my Affections, as well as my judgement that form of Goverment which you have proved from as many Authorities, to be the only One that can preserve political happiness. It was my Attachment to a constitution composed of three branches, that first deprived me of the Confidence of the whigs of Pennsylvania in the close of the year 1776. My Observations upon the misery which a single legislature has produced in Pennsylvania, have only served to encrease my Abhorrence of that Species of Goverment. I could as soon embrace the most absurd dogmas in the most Absurd of all the pagan religions, as prostitute my Understanding, by approving of our State constitution.— It is below a democracy. It is mobocracy—if you will allow me to coin a word. If you will not, permit me to compare it to a wheelbarrow, or a Balloon. I never see our selfballancd legislature meet, but I feel as if I saw a body of men ascending in One of those air Vehicles—without sails or helm.— I have collected materials for a history of the Revolution in Pennsylvania, but despair of being able to arrange or publish them, while I am so closely confined to the duties of my profession. They contain such an Account the follies & vices of mankind as would tend, for ever to discredit a single legislature.
          You will perceive by the Philada papers that your friends here have not been idle in preparing an honourable Seat for you in the federal Senate. You will I believe have every Vote from this State, & pains have been taken to secure the same Unanimity in your favor in several of the adjoining states. I assure you Sir—that friendship for you, has had much less to do in this business, as far as I have embarked in it, than a sincere desire to place a Gentleman in the vice president’s chair, upon whose long tried integrity,—just principles in Goverment—and firm opposition to popular arts and demagogues, such a dependance could be placed, as shall secure us both from a Convention, & from constitutional Alterations, falsely & impudently called by some of our State Governors Amendments. Mr Tench Coxe (Now One of our delegates in new York) has had great merit in holding up your name to the public by private letters, as well as by publications, for the Above station.— I wish to make you acquainted with him. He has been extremely active & useful in spreading federal knowledge

& principles in Pennsylvania, as well as in other parts of the United states.
          Our Representatives in the lower house of Congress are all federal. Mr Fitzsimons is an enlightned merchant, and an able politician. Mr Clymer is judicious—and perfectly upright. The Country gentlemen are all Sensible,—and some of them well informed upon the Subjects of legislation.—
          Our Senators are Mr Morris—& Mr McClay. The latter is one of my early, & most intimate friends.— He is a Scholar—a philosopher— and a Statesman.— Few men unite such great speculative, with such [extraordinary] accurate practical talents. He was educated a l[aw]yer, but for many years past had left the bar in order [to] improve a large & clear estate in one of our n[ew] Counties.
          I rejoice to hear of the promising talents & manners of your sons. With sincere wishes for the encrease of your domestic happiness, & public usefulness, I am / my dear friend, / Yours / Affectionately
          
            Benjn Rush
          
        